40 N.Y.2d 864 (1976)
The People of the State of New York, Respondent,
v.
Harry Otto, Appellant.
Court of Appeals of the State of New York.
Submitted September 10, 1976.
Decided October 14, 1976.
Peter L. Yellin, Public Defender (Edward J. Nowak of counsel), for appellant.
Lawrence T. Kurlander, District Attorney (Michael Nelson of counsel), for respondent.
Concur: Chief Judge BREITEL and Judges JASEN, GABRIELLI, JONES, WACHTLER, FUCHSBERG and COOKE.
Order reversed and the information dismissed. The violation of harassment was not established beyond a reasonable doubt. In addition, the conduct involved did not constitute a violation or come within the scope of the statute (People v Carvelas, 35 N.Y.2d 803).